Citation Nr: 9905984	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  98-17 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

INTRODUCTION

The veteran had service from October 1941 to August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) of Atlanta, 
Georgia.


FINDINGS OF FACT

1.  The RO has obtained all available relevant evidence 
necessary for an equitable disposition of the appellant's 
appeal.

2.  The veteran died on July [redacted], 1997, at the age of 
80 and the immediate cause of death as listed on the death 
certificate was cardiopulmonary arrest due to cardiac 
arrhythmia due to atherosclerosis cardiac disease/congestive 
heart failure.  Other significant conditions listed included 
pneumonia.  An autopsy was not performed.   

3.  At the time of the veteran's death, service connection 
had not been established for any disorder.  

4.  There is no medical evidence or opinion relating the 
veteran's military service in any way to the cardiopulmonary 
arrest due to cardiac arrhythmia due to atherosclerosis 
cardiac disease/congestive heart failure which caused his 
death, nor is there any medical evidence that any service 
medical condition substantially or materially contributed to 
the veteran's death, and the appellant's claim is therefore 
not plausible.

5.  Cardiovascular disease was not shown in service or within 
1 year following separation from service.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. §§ 1310, 5107(a) (West 1991 
& Supp. 1998); 38 C.F.R. § 3.312 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered is whether the 
appellant has presented evidence of a well-grounded claim 
with respect to the issue of service connection for the cause 
of the veteran's death.  A well-grounded claim is one which 
is plausible, meritorious on its own, or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
If a particular claim is not well grounded, then the appeal 
fails and there is no duty to assist in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998).  Where such evidence is not submitted, the claim 
is not well grounded, and the initial burden placed on the 
appellant is not met.

In Tirpak v. Derwinski,  2 Vet.App. 609 (1992), the United 
States Court of Veterans Appeals (Court) held that the 
appellant in that case had not presented a well-grounded 
claim as a matter of law.  The Court pointed out that "unlike 
civil actions, the Department of Veterans Affairs (previously 
the Veterans Administration) (VA) benefits system requires 
more than an allegation; the claimant must submit supporting 
evidence." Tirpak, at 611.  

The evidentiary assertions by the appellant must be accepted 
as true for the purposes of determining whether a claim is 
well grounded, except where the evidentiary assertion is 
inherently incredible or beyond the competence of the person 
making the assertion.  See King v. Brown, 5 Vet.App. 19 
(1993).  In this case, evidentiary assertions as to the claim 
for service connection for the cause of the veteran's death 
are beyond the competence of the appellant.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  The appellant cannot meet 
her initial burden of proof for purposes of determining that 
her claim is well grounded by relying on her own opinion as 
to medical matters. Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993).

Service connection for the cause of a veteran's death is 
warranted when the evidence establishes that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to the cause of the 
veteran's death. 38 U.S.C.A. §§ 1110, 1310 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.312 (1998).  In order to be awarded 
dependency and indemnity compensation benefits in this case, 
it must be shown that the veteran died from a service-
connected disability or that a disability incurred in service 
caused or contributed to death.  38 U.S.C.A. § 1310(a) (West 
1991 & Supp. 1998); Cariaga  v. Brown, 5 Vet.App. 397, 398 
(1993).

It is noted that some disabilities, including cardiovascular 
disease, may be presumed to have been incurred in service if 
manifested to a compensable degree within 1 year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

The death certificate reflects that the veteran died on 
July [redacted], 1997, at the age of 80 and the immediate cause 
of death as listed on the death certificate was cardiopulmonary 
arrest due to cardiac arrhythmia due to atherosclerosis cardiac 
disease/congestive heart failure.  Other significant 
conditions listed included pneumonia.  An autopsy was not 
performed.    

At the time of the veteran's death, service connection had 
not been established for any disorder.

The service medical records are negative for the presence of 
atherosclerosis cardiac disease/congestive heart failure or 
complaints thereof.  In addition, there is no evidence that 
there was the onset of cardiovascular disease within 1 year 
following separation from service.  It has not been indicated 
that there are records that, if obtained, would show the 
presence of heart disease within 1 year of service.  
Accordingly, there exists no credible or competent evidence 
of symptomatology attributable to this disorder during 
service or within 1 year thereafter. 

The cause of death  is not refuted by any medical evidence of 
record.  There is no competent medical evidence on file that 
associates the cause of death, with the appellant's period of 
service or any occurrence therein.

The Board finds that there is no interpretation or 
construction of this evidence which establishes or suggests 
that a disability incurred in or aggravated by active service 
either caused or contributed substantially or materially to 
the cause of the veteran's death, to warrant service 
connection.  38 U.S.C.A. §§ 1110, 1310 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.312 (1998).

The appellant has not submitted any medical evidence 
supportive of her claim that the veteran's death was related 
to service or a service-connected disability.  Her lay 
assertions of medical causation cannot constitute evidence to 
render the claim well grounded. Grottveit  v. Brown, 5 
Vet.App. 91, 93 (1993). See also Barfield  v. Brown, 5 
Vet.App. 8, 9 (1993); Espiritu v. Derwinski, 2 Vet.App. 492, 
494 (1992).  The veteran was not service-connected for the 
primary causes of his death, which appears to have been 
cardiopulmonary arrest due to cardiac arrhythmia due to 
atherosclerosis cardiac disease/congestive heart failure.  
The appellant has failed to submit any competent credible 
evidence linking the veteran's period of service to the cause 
or production of the fatal illnesses.  Since there is no 
competent, credible evidence of medical causality or 
contribution, the claim is not well grounded.  Grivois v. 
Brown, 6 Vet.App. 136 (1994).  While the Board understands 
the appellant's position and belief on this matter, in the 
absence of some supporting documentation, the belief is not 
plausible within the legal context.

The Court has held that, when a claimant fails to submit a 
well-grounded claim under 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1998), VA has a duty under 38 U.S.C.A. § 5103(a) (West 
1991 & Supp. 1998) to advise the claimant of the evidence 
required to complete the application. Robinette v. Brown, 8 
Vet.App. 69 (1995).  In this case, in the statement of the 
case as well as in other correspondence, the appellant has 
been notified of the defects in the evidentiary record, and 
the kind of information needed.  As such, it is concluded 
that she has been appropriately advised as to the information 
needed.  


ORDER

The appellant's claim for entitlement to service connection 
for the cause of the veteran's death is not well grounded and 
the appeal as to that issue is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

